DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (claims 1-13) in the reply filed on08/03/2021 is acknowledged.  Non-elected Species (claims 14-21) are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term "substantial" in claim 10 is a relative term which renders the claim indefinite.  The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the term “substantial” renders claim 1 indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2011/0160591; hereinafter Smith), in view of Sisodia et al. (US 2016/0157826; hereinafter Sisodia).
Regarding claim 1, Smith discloses a fetal heart rate monitoring with wide search area.  Smith shows a method of monitoring fetal health (see abstract) comprising: transmitting an ultrasound signal to create a measurement volume from an at least one transducer element in an array towards a maternal abdomen (see par. [0038], fig. 4); receiving by the at least one transducer element an at least one ultrasound signal echo corresponding to at least one depth of the maternal abdomen (see abstract; par. [0056]; fig. 1 and 6); processing in a at least one channel the at least one signal echo received by the at least one transducer element to create at least one Doppler signal (see par. [0056]); and providing a feedback to reposition the at least one transducer element when the fetal heart is determined to lie outside of substantial central alignment within the measurement volume (see steps 85, 86, 72, 76 in fig. 11; par. [0065]).
But, Smith fails to explicitly state generating a multidimensional map from the processed Doppler signal. 
Sisodia discloses a 2D dimensional array probe.  Sisodia teaches a multidimensional map from the processed Doppler signal (see abstract; par. [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of a multidimensional map from the processed Doppler signal in the invention of Smith, as taught by Sisodia, to provide useful information to the user to diagnose and monitor the region of interest.  
Regarding claim 2, Smith and Sisodia disclose the invention substantially as described in the 103 rejection above, furthermore, Smith teaches determining a direction toward the fetal heart (see fig. 11 and par. [0065]).
Regarding claims 3 and 5, Smith and Sisodia disclose the invention substantially as described in the 103 rejection above, furthermore, Sisodia teaches  providing visual feedback on a user device includes providing a directional indication towards region of interest (see par. [0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have utilized the teaching of providing feedback includes providing a directional indication towards region of interest, as taught by Sisodia, to properly guide the user to locate the region of interest such as fetal heart. 

Regarding claim 7, the present application discloses that “heat map” is refers to graphical representation of the Doppler signal received by the transducer array (see par. [0034] of the PG Pub. version of the specification).  Smith and Sisodia disclose the invention substantially as described in the 103 rejection above, furthermore, Sisodia teaches wherein generating a multidimensional map from the processed at least one Doppler signal includes generating a 3D heat map (see abstract; par. [0018], [0021]).
Regarding claim 8, Smith and Sisodia disclose the invention substantially as described in the 103 rejection above, furthermore, Sisodia teaches generating the 3D heat map includes measuring a plurality of Doppler signal at a plurality of sample volumes (see par. [0019], [0020], [0035]).
Regarding claim 10, Smith and Sisodia disclose the invention substantially as described in the 103 rejection above, furthermore, Sisodia teaches wherein the generating the multidimensional map from the processed at least one Doppler signal includes generating a 2D heat map integrated with a depth heat map (see fig. 2 and 5; par. [0011], [0021]).
Regarding claim 11, Smith and Sisodia disclose the invention substantially as described in the 103 rejection above, furthermore, Sisodia teaches wherein the generating the multidimensional map from the processed at least one Doppler signal includes generating 2D heat map and a depth heat map and presenting both the 2D heat map and the depth map on a user device (see fig. 2 and 5; par. [0011], [0018], [0021]).
Regarding claim 12, Smith and Sisodia disclose the invention substantially as described in the 103 rejection above, furthermore, Sisodia teaches highlighting a portion of the depth heat map corresponding to a portion of the 2D heat map being displayed (see fig. 2 and 5; par. [0011], [0018], [0021]).
Regarding claim 13, Smith and Sisodia disclose the invention substantially as described in the 103 rejection above, furthermore, Smith shows automatically switching from a fetal heart rate monitoring mode to a position support mode when the fetal heart is determined to lie outside the measurement volume (see fig. 11; par. [0065]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2011/0160591; hereinafter Smith), in view of Sisodia et al. (US 2016/0157826; hereinafter Sisodia) as applied to claim 3 above, and further in view of Freeman et al. (US 2016/0120469; hereinafter Freeman).
Regarding claim 4, Smith and Sisodia disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state wherein the feedback includes illuminating an LED on housing associated with the at least one transducer element. 
Freeman discloses a system for measuring myocardial physiologic parameters.  Freeman teaches feedback includes illuminating an LED on housing associated with the at least one probe (see par. [0090], [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention of Smith and Sisodia to incorporate feedback including illuminating LED on the housing associated with the at least one probe, as taught by Freeman, to provide an easier method of guiding the transducer without looking away from the region of interest by needing to look at a display. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2011/0160591; hereinafter Smith), in view of Sisodia et al. (US 2016/0157826; hereinafter Sisodia) as applied to claims 1 and 2 above, and further in view of Anthony et al. (US 2014/0114193; hereinafter Anthony).
Regarding claim 6, Smith and Sisodia disclose the invention substantially as described in the 103 rejection, but fails to explicitly state wherein the feedback includes haptic feedback transmitted through an ultrasound device. 

Anthony discloses an ultrasound scanning system.  Anthony teaches feedback includes haptic feedback transmitted through an ultrasound device (see par. [0133]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized feedback includes haptic feedback transmitted through an ultrasound device in the invention of Smith and Sisodia, to provide tactile feedback to improve workflows with the ultrasound probe.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2011/0160591; hereinafter Smith), in view of Sisodia et al. (US 2016/0157826; hereinafter Sisodia), as applied to claims 1, 7 and 8 above, and further in view of Sasaki (US 2013/0006111).
Regarding claim 9, Smith and Sisodia disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state using a plurality of range gates.
Sasaki discloses an ultrasonic diagnosis apparatus.  Sasaki teaches using a plurality of range gates (see par. [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using a plurality of range gates in the invention of Smith and Sisodia, as taught by Sasaki, to allow the operator to easily observe displayed images and improve the examination efficiency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793